Citation Nr: 1133171	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected migraine headaches.
 
2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of pituitary adenoma resection.

3. Entitlement to service connection for memory loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to a rating in excess of 10 percent for service-connected residuals of pituitary adenoma resection and service connection for memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected migraine headaches manifest in prostrating migraine headaches occurring up to four times per week, lasting up to three days at a time, with nausea, vomiting, and photophobia, and resulting in severe economic inadaptability, manifested by up to 22 days of work lost per year.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for service-connected migraine headaches or for extra-schedular referral have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in March 2008, June 2008, and October 2008 for her service connection claim, prior to the initial unfavorable AOJ decision.  An additional letter was sent in March 2009, which was specific to the initial rating claim.  

The Board observes that pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist her in developing her claim, and her and VA's obligations in providing such evidence for consideration.  Additionally, the Veteran was informed as to the evidence necessary to support disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, and the report of an October 2008 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report, she provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that the examiner documented findings inconsistent with the medical history otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Therefore, the Board has considered all evidence of record in evaluating the Veteran's service-connected disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected migraine headaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected migraine headaches are currently rated as 50 percent disabling.  She contends that her symptomatology warrants a rating in excess of 50 percent. 

Diagnostic Code 8100 pertains to migraine headaches.  Under this rating code, a 50 percent evaluation is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  A 50 percent rating is the maximum rating available pursuant to this diagnostic code.

The Veteran filed her claim in March 2008.  Her migraine headaches have been described as refractory to treatment, which has included prescriptions for Topamax, Midrin, Axert, Treximet, and Bystolic, as well as injections of Botulinum toxin.  Her migraines have been documented in treatment records at an October 2008 VA examination as occurring up to four times per week and as lasting up to three days at a time.  In addition to the headache, the Veteran has reported symptoms of nausea, vomiting, and photophobia.  The headaches are prostrating, and the VA examiner stated that the effects of the disability were significant and that the Veteran is incapacitated and unable to work when experiencing a migraine headache.  The Veteran has stated that she has lost the equivalent of 21 to 22 days of work in the years 2008 and 2009 due to her service-connected migraine headaches.  

As indicated, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by her missing 21 to 22 days of work in a year.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.   

Additionally, the RO contemplated whether referral for an extra-schedular rating is warranted in the November 2009 supplemental statement of the case.  An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected migraine headaches present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's service-connected disability does not manifest in symptoms outside those contemplated by the rating schedule, including the economic impact of the migraine headaches.  Therefore, further consideration of extra-schedular ratings is not warranted in this case. 

Further, in a recent case, the Court held that a claim of entitlement to total disability rating due to individual unemployability (TDIU rating) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  In the present case, the Veteran has not claimed entitlement to a TDIU rating, and the record does not suggest that such a rating is applicable.  In fact, the record clearly establishes that the record maintains substantially gainful employment in spite of her service-connected migraine headaches.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.


ORDER

An initial rating in excess of 50 percent for service-connected migraine headaches is denied.


REMAND

With regard to the Veteran's increased rating claim for residuals of pituitary adenoma resection and service connection claim for memory loss, the Board determines that a remand is necessary to allow for further development of these claims.  

With respect to the increased rating claim, the Board notes that the Veteran is receiving benefits for galactorrhea in relation to her pituitary resection, but in a November 2009 submission, she reported multiple other residuals including electrolyte abnormalities, multiple hormonal imbalances (e.g., TSH, FSH), nausea, vomiting, fatigue, and damage to her optic nerve and visual acuity, sinuses, and nasal septum.  The Veteran has not been fully evaluated to assess the existence and etiology of these other claimed residuals.  Accordingly, another examination must be scheduled so that all possible residuals of the Veteran's pituitary resection may be reviewed and contemplated in the assigned rating.

As for the service connection claim, the Board observes that the Veteran has claimed that she has memory loss due to the various medications she is prescribed for her service-connected migraine headaches.  The Veteran is competent to describe memory loss as she perceives it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, a VA examination is necessary to assess whether her perceived symptoms constitute memory loss and if the memory loss is proximately due to medication for her service-connected migraine headaches. 

Further, the Board notes that the Veteran has not been issued notice as to the evidence necessary to support a claim for secondary service connection for memory loss.  Therefore, a remand is necessary so that a corrective VCAA notice may be sent.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to service connection on a secondary basis, in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).

2. Schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected residuals of pituitary adenoma resection.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examination should include evaluation of all potentially affected hormone levels, the optic nerve and visual acuity, and the nasal cavity and sinuses, as well as any other residuals claimed by the Veteran.  All residuals reported by the Veteran should be documented and addressed.  Additionally, any other residuals that are reasonably medically possible should be addressed by the examiner.  The report should clearly identify what symptoms/manifestations are related to residuals of pituitary adenoma resection, as well as the degree of severity of such symptoms/manifestations.

3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of her claimed memory loss.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a memory loss disability?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any memory loss disability exhibited by the Veteran currently, i.e., from the time she filed his claim in February 2008 to the present, is related to her treatment for her service-connected migraine headaches, is otherwise proximately due to or been chronically worsened by her service connected migraine headaches, or is otherwise related to her military service?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the November 2009 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


